Citation Nr: 1230501	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  This claim was previously remanded by the Board in June 2010 for further evidentiary development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in December 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran submitted additional lay statements and arguments following the June 2011 supplemental statement of the case.  The Board finds that the evidence and argument is cumulative of that which was already of record.  As such, there is no prejudice to the Veteran by the Board proceeding with an adjudication of the appeal at this juncture.

FINDING OF FACT

The Veteran does not suffer from a back disability that manifested during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in 2007 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, during the December 2009 Travel Board hearing, the Veteran was asked questions by the presiding judge that would serve to obtain information so that relevant evidence could be associated with the claims file.  Through questions asked by his representative and testimony presented, the Veteran demonstrated his knowledge of the type of evidence necessary to substantiate his claim.  In fact, based on the testimony provided additional development was performed by way of requesting additional evidence and obtaining etiology opinions.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA attempted to obtain the Veteran's service treatment records.  However, it was determined in August 2007 that the Veteran's service medical records and personnel records were unavailable for review because they were destroyed in a fire.  Private treatment records have been obtained and incorporated into the claims file, and in January 2011, the Veteran was afforded a VA examination.  Two separate medical opinions have also been obtained from physicians within the VA Health System.  The record also contains a 1995 decision from the Social Security Administration (SSA).  Additional records could not be obtained, however, since SSA notified VA in April 2011 that records associated with this decision had been destroyed.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its June 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) attempted to obtain SSA records and other private treatment records, and scheduled the Veteran for a VA examination which he attended in January 2011.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a back disorder.  Specifically, the Veteran contends that his current back disability arose as a result of an incident in service when a food cart fell on his back.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's current back disability did not manifest during, or as a result of, active military service, to include as a result of the incident he described involving a food cart.  

As an initial matter, the Board notes that the Veteran's service treatment records are unavailable for review and that they appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Post-service medical records fail to reflect that the Veteran has suffered from a chronic back disability related to his military service.  According to a decision from the Social Security Administration (SSA) dated February 1995, the Veteran was disabled because of a number of disabilities, including chronic sciatica affecting the low back.  An October 1996 statement from the Veteran's physician also notes that the Veteran had a disability of the back and was unable to attend his health club.  A chest X-ray dated September 2000 also indicates that spondylosis was present in the thoracic spine.  None of these records suggest a relationship between the Veteran's current disability and his military service many decades earlier.  

The first post-service evidence of record suggesting a relationship to military service is the Veteran's claim of January 2007.  According to the Veteran, he was involved in a mess hall accident and a tray rack fell on his back.  He elaborated in a statement dated March 2007 that he attempted to break up a fight in the mess hall when a food tray rack fell over.  This rack landed on his back and knocked him unconscious.  He reported that an ambulance was called and that he spent "numerous" days in a ward.  He also reported that X-rays were taken in-service revealing damaged discs and that he was told over the subsequent years that they would deteriorate more.  He also indicated that he had been experiencing back pain on a regular basis over his whole life.  

The Veteran also submitted a hand-written note on the stationary of a private physician with the initials J.B dated February 2007.  According to this note, the Veteran had "been under treatment for chronic back pain sustained in the Army 1957."  No rationale or basis was provided for this assertion.  

The Veteran was subsequently afforded a VA examination of the back in January 2011.  The Veteran again reported injuring his back during military service when a food rack fell on him.  X-rays were taken at this time, revealing the lumbar vertebrae to be in apparently good alignment.  There were multiple degenerative changes, with prominent loss of disc height at the L4-5 and L5-S1 levels.  The examiner diagnosed the Veteran with a chronic low back strain and arthritis of the lumbar spine.  The examiner opined that it was less likely as not that this condition was caused by or a result of military service.  The examiner explained that arthritis was not observed until September 2000, which was approximately 45 years after military service.  The examiner explained that it would seem if the Veteran sustained an injury and was an actual infantryman in service, then he could not have done his job and he would have been given a medical review board and discharge or he would have been reclassified to a suitable military occupational specialty.  

The Veteran's claims file was also reviewed by a VA physician of physical medicine and rehabilitation in November 2011.  The physician concluded that the Veteran's reported in-service injury was certainly plausible.  The physician reviewed Occupational Medical literature and concluded that food tray racks, when fully loaded, can generally carry up to 500 kilograms (kg) (or 227 pounds).  The physician explained that this would be equivalent to falling under the weight of another grown man, and as a food tray rack is as tall as a grown man, the force could be expected to be distributed along the length of the tray rack.  The physician conceded that a rack would be harder than a padded human, but it would still be expected to contuse the most superficial structures such as skin and muscle, and not the disc which is deep.  The evidence of record confirmed that the Veteran had diffuse disc disease, and such diffuse disease suggested that the Veteran was biologically predisposed to degenerative disc disease.  Thus, the physician opined that it was less likely as not that the current disability of the spine was incurred in or aggravated by the noted in-service incident.  The physician also relied, in part, on the absence of a link or nexus between the Veteran's current injury and his reported in-service injury.  

The Board notes that the Veteran has testified to chronic back pain since military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

Since the November 2011 VA physician failed to specifically discuss the Veteran's assertions as evidence of a "link" to military service when offering an opinion, an additional opinion was provided by an orthopedic spine surgeon with the VA Medical Center (VAMC) in Atlanta, Georgia in June 2012.  The physician noted that after reviewing the claims file, it was his conclusions that the current symptoms and findings were most consistent with chronic low back pain and chronic pain syndrome.  The physician opined that the Veteran's in-service injury was not at least as likely as not the cause of any current back disability, and, that his current disability was not otherwise causally related to military service.  The physician explained that, while the Veteran had a significant in-service injury, injuries of this magnitude occur often in sports and other activities.  Without documentation of injuries such as fracture or dislocation, one would have to assume that the Veteran suffered soft tissue damage.  This type of injury is expected to be transient.  Once recovered, the individual should be able to return to normal physical activity levels, as evidenced by the Veteran's playing of sports following military service.  The physician also noted that, by the Veteran's own admission, this condition had worsened as he aged.  This was more consistent with a degenerative condition rather than as a consequence of an acute injury in the distant past.  The physician explained that the best available data indicates that degenerative conditions of the spine arise from genetic and familial causes more than environmental causes, and he agreed with the opinion offered by the November 2011 VA physician.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a back disorder.  While the Veteran has reported an in-service injury and back pain since military service, the preponderance of the evidence of record demonstrates that his current low back disorder did not manifest as a result of active duty, to include as due to his in-service food cart injury.  The November 2011 VA physician explained that the evidence of record demonstrated that the Veteran suffered from diffuse disc disease, suggesting that he was genetically predisposed to degenerative disc disease.  The physician explained that this condition was not aggravated as a result of an in-service injury because the injury described by the Veteran would only be expected to injury superficial structures.  The June 2012 orthopedic surgeon agreed that the Veteran was genetically predisposed to degenerative joint disease.  The surgeon also explained that the evidence suggested that the Veteran's in-service injury was acute in nature since he was able to play sports following his separation from active duty.  The Board also notes that the October 1996 letter from the Veteran's private physician implies that the Veteran was also a member of a sports club nearly 40 years after separation from active duty.  While the Veteran has reported a long history of back pain, the surgeon explained that the Veteran's post-service activities and his assertion of his back pain worsening over time suggested that it was due to a degenerative process rather than any specific injury in the distant past.  As such, the preponderance of the evidence of record demonstrates that service connection for a low back disorder is not warranted.  

The Veteran submitted a statement dated January 2012.  Along with his statement, he submitted a narrative from another soldier mentioning a "massive" tray rack.  According to the Veteran, the use of the term "massive" would lead anyone to the conclusion that the weight of the tray rack was 5 times the weight described by the VA examiner - or 1000 pounds.  The Board does not agree with this assertion.  The use of the word "massive" does not logically lead one to the conclusion that it must be at least 1000 pounds in weight.  The Veteran has submitted no evidence to support this assertion.  The word "massive" is in and of itself a subjective term, so the Board will not undertake the speculation requested by the Veteran in determining that this means the tray rack weighed 1000 pounds.  

The Board also recognizes that the record contains a short note dated February 2007 that indicates that the Veteran suffered from chronic back pain sustained in the Army in 1957.  While the Board has considered this statement, it is of little probative value.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The private physician cited no clinical evidence to support the conclusion that back pain was due to an injury sustained half of a century earlier.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  It would appear that the physician's conclusion is based solely on the history reported by the Veteran.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In contrast, the record contains multiple opinions from various physicians and surgeons that reviewed the complete record of evidence and described in detail the evidence, rationale and medical literature that supported their conclusions.  As such, the Board finds these opinions to be of greater probative value than the uncorroborated opinion offered in 2007.  

The Board has also considered the opinion offered by the Veteran that his current low back disability is related to military service.  He has provided numerous statements of an in-service injury and the record contains nothing to call into question that this injury occurred.  Nonetheless, the preponderance of the evidence of record demonstrates that this injury was not the root of the Veteran's long history of back pain.  As explained by the VA physicians of record, the available medical evidence suggests that the Veteran currently suffers from a degenerative condition that is likely due to genetic predisposition.  Also, the April 2012 orthopedic surgeon noted that the fact that the Veteran was playing sports after service supported the conclusion that his in-service injury was acute in nature.  A review of the Veteran's hearing testimony of December 2009 reveals that the Veteran experienced problems with his back after some sort of turning injury while playing sports following separation from active duty.  This testimony, along with the remaining evidence of record, was reviewed by multiple medical professionals that concluded that the Veteran's long history of back pain was due to a degenerative condition and not due to military service.  While the Veteran is in disagreement with this conclusion, the evidence does not demonstrate that he has the necessary training or expertise to link degenerative disc disease to a specific injury that occurred more than 50 years ago.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Therefore, despite the Veteran's competent testimony of an in-service injury and chronic back pain, the preponderance of the medical evidence of record relates the Veteran's current disability to a genetically predisposed degenerative condition, rather than an injury from the 1950s.  

Finally, the Board has also considered a statement from an individual purporting to have served with the Veteran from 1955 to 1957.  According to this individual, he remembered the Veteran suffering terribly from a back injury he received while on duty, and throughout the time he knew him in the service and thereafter.  While the Board has considered this statement, it does not demonstrate that service connection is warranted in this case.  The April 2012 VA physician did not dispute the Veteran's report of an in-service injury and a long history of back pain.  However, the physician explained that the nature of the Veteran's history, such as playing sports after service and indicating that this condition worsened with age, suggested that his history of back pain was due to a genetically predisposed condition and not an acute in-service injury.  Therefore, additional evidence of in-service back pain does not demonstrate that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a back disorder must be denied.


	ORDER

Service connection for a back disorder is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


